1    Josephine Gerrard (CBN 303221)
2    1791 Solano Avenue, Suite F01
     Berkeley, CA 94707
3    Phone (510) 838-0529
4    Fax (510) 280-1635
     Jo@gerrardlawoffices.com
5
     Attorney for Dale Massimo
6

7

8
                                        UNITED STATES DISTRICT COURT
9
                                       EASTERN DISTRICT OF CALIFORNIA
10

11
     Dale Massimo                                 Case No.: 2:18-cv-00086-DMC
12
                      Plaintiff,
13    v.
14
     Commissioner of Social Security
15                                                STIPULATION AND ORDER FOR A 45 DAY
                     Defendant.                   EXTENSION TO FILE PLAINTIFF’S MOTION FOR
16
                                                  SUMMARY JUDGMENT
17

18

19

20

21         The parties stipulate, subject to the approval of the court, Plaintiff be
22   granted a 45-day extension to February 27 2019 to file Plaintiff’s Motion
23   for Summary Judgment.
24         This is Plaintiff's first request for an extension. Therefore, the parties jointly
25   request an extension up to and including February 27, 2018.
26
27

28

           STIPULATION AND ORDER FOR A 45 DAY EXTENSION TO FILE PLAINTIFF’S MOTION FOR
           SUMMARY JUDGMENT - 1
1

2    Respectfully Submitted,
3
                                                 /s/ Josephine M. Gerrard
4                                                JOSEPHINE M. GERRARD
5                                                1791 Solano Avenue, Suite
                                                 F01 Berkeley, CA 94707
6                                                510 524 6754
7                                                Email:jo@gerrardlawoffices.com
                                                 ATTORNEY FOR PLAINTIFF
8

9                                                /s/ by email
10
                                                  Margaret Branick-Abilla
11                                                Social Security Administration
                                                  160 Spear Street, Suite 800
12
                                                  San Francisco, CA 94105
13                                                415-977-8929
                                                  Email: margaret.branick-
14                                                abilla@ssa.gov
15                                                LEAD ATTORNEY
16

17                                                Edward Alan Olsen , ss
                                                  U.S. Attorney's Office
18                                                501 I Street, Suite 10-100
19                                                Sacramento, CA 95814
                                                  916-554-2821
20                                                Fax: 916-554-2900
                                                  Email: Edward.Olsen@usdoj.gov
21
                                                  ATTORNEY TO BE NOTICED
22

23

24

25

26
27

28

         STIPULATION AND ORDER FOR A 45 DAY EXTENSION TO FILE PLAINTIFF’S MOTION FOR
         SUMMARY JUDGMENT - 2
1

2

3                                     ORDER

4
                        PURSUANT TO STIPULATION, IT IS SO ORDERED.
5

6
     Dated: January 15, 2019
7                                          ____________________________________
                                           DENNIS M. COTA
8                                          UNITED STATES MAGISTRATE JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     STIPULATION AND ORDER FOR A 45 DAY EXTENSION TO FILE PLAINTIFF’S MOTION FOR
     SUMMARY JUDGMENT - 3
